Case 2:19-cv-03962-ODW-JEM Document 79 Filed 07/20/20 Page 1 of 6 Page ID #:1465




  1                                                                                                 O
  2
  3
  4
  5
  6
  7
  8                         United States District Court
  9
 10
                            Central District of California
 11   REBECCA STAMBANIS,                                Case No. 2:19-cv-3962-ODW (JEMx)
 12
                           Plaintiff,                   ORDER DENYING PLAINTIFF’S
 13                                                     MOTION FOR LEAVE TO AMEND
 14          v.                                         [51]
 15
      TBWA WORLDWIDE, INC., dba
 16   TBWA/MEDIA ARTS LAB; and DOES
 17   110,
 18                        Defendants.
 19
 20                                      I.   INTRODUCTION
 21          Plaintiff Rebecca Stambanis moves for leave to file a Third Amended Complaint
 22   (“proposed TAC”) (See Mot. for Leave to Amend (“Mot.”), ECF No. 51.) For the
 23   reasons that follow, the Court DENIES Stambanis’s Motion for Leave to Amend
 24   (“Motion”).1
 25                               II.   FACTUAL BACKGROUND
 26          On April 1, 2016, Stambanis joined TBWA/Media Arts Lab (“TBWA”) as its
 27   1
        After carefully considering the papers filed related to the Motion, the Court deemed the matter
 28   appropriate for decision without oral argument. Fed. R. Civ. P. 78; L.R. 7-15.
Case 2:19-cv-03962-ODW-JEM Document 79 Filed 07/20/20 Page 2 of 6 Page ID #:1466




  1   Chief Strategy Officer, specifically to lead the advertising strategy for TBWA’s client,
  2   “Apple.” (Second Am. Compl. (“SAC”), ¶¶ 1, 12, ECF No. 41.)
  3         On March 11, 2016, Stambanis signed the offer letter (the “Letter Agreement”).
  4   (SAC ¶ 17.) Stambanis officially began to work in April 2016, but TBWA promised to
  5   allow her to work remotely in Portland until the end of April before she had to relocate
  6   to Los Angeles. (SAC ¶ 17.) However, TBWA required Stambanis to attend several
  7   meetings in California during that time. (SAC ¶ 18.) Later that month, Stambanis was
  8   diagnosed with cervical cancer and needed immediate surgery. (SAC ¶ 19.) Despite
  9   notifying TBWA of her procedure, TBWA scheduled conference calls with Stambanis
 10   for the day after her surgery. (SAC ¶ 19.)
 11         During the hiring process, Stambanis informed TBWA “that before she could
 12   consider whether to accept the position, her partner would need legal status to be able
 13   to live in the United States.” (SAC ¶ 14.) TBWA assured Stambanis that they were
 14   familiar with the process and proposed several paths to obtain legal status for her
 15   partner. (SAC ¶¶ 15, 16.) However, Stambanis alleges that by June 2016, TBWA had
 16   done nothing to secure the visa it promised for Stambanis’s partner. (SAC ¶ 22.) As a
 17   result of TBWA’s inability to obtain the visa, Stambanis informed TBWA that she
 18   would need to resign effective the end of July 2016. (SAC ¶ 24.) TBWA pressured
 19   Stambanis to stay and agreed to modify the terms of her employment in a subsequent
 20   agreement (the “Letter Amendment”). (SAC ¶¶ 26–27.)
 21         In late July 2016, Stambanis relocated from Portland to Los Angeles. (SAC
 22   ¶ 29.) Stambanis alleges that after signing the Letter Amendment, TBWA’s leadership
 23   isolated her and excluded her from meetings and decisions. (SAC ¶ 30) When she
 24   visited her partner, Stambanis’s password to TBWA’s network stopped working. (SAC
 25   ¶ 32.) Stambanis eventually learned that by mid-August 2016, TBWA had already hired
 26   her replacement. (SAC ¶ 32.) On September 7, 2016, TBWA accused Stambanis of
 27   “bad-mouthing” the agency and by September 16, 2016, TBWA terminated her. (SAC
 28   ¶ 33, 34.)




                                                   2
Case 2:19-cv-03962-ODW-JEM Document 79 Filed 07/20/20 Page 3 of 6 Page ID #:1467




  1         On September 10, 2018, Stambanis initiated this wrongful termination and
  2   employment violation lawsuit.        (See SAC ¶ 1; Notice of Removal, ECF No. 1.)
  3   Stambanis asserts thirteen employment-related causes of action against TBWA. (See
  4   generally SAC.) TBWA moved to dismiss Stambanis’s First Amended Complaint,
  5   which the Court granted in part, with leave to amend. (Order, ECF No. 34.) TBWA
  6   then moved to dismiss the claim for intentional infliction of emotional distress in the
  7   SAC, which the Court granted but without leave to amend. (Order, ECF No. 48.) Now,
  8   Stambanis seeks leave to amend her complaint a third time to add factual allegations
  9   supporting new claims for disability discrimination: failure to prevent disability
 10   discrimination, failure to accommodate disability, failure to engage in good faith
 11   interactive process, retaliation for engaging in protected activity, and retaliation because
 12   of history of disability. (Mot. 4)
 13                                III.    LEGAL STANDARD
 14         Under Federal Rule of Civil Procedure (“Rule”) 15(a), a party is allowed to
 15   amend its pleading once as a matter of course within twenty-one days of serving the
 16   pleading, or at any time before a responsive pleading is served. Fed. R. Civ. P. 15(a).
 17   While Rule 15 provides that leave to amend shall be freely given, it is not automatic.
 18   In re W. States Wholesale Nat. Gas Antitrust Litig., 715 F.3d 716, 738 (9th Cir. 2013).
 19   “[T]he grant or denial of an opportunity to amend is within the discretion of the District
 20   Court.” Foman v. Davis, 371 U.S. 178, 182 (1962). In evaluating whether to grant
 21   leave to amend, courts in the Ninth Circuit consider if any of the following factors deter
 22   the grant of leave: (1) bad faith, (2) undue delay, (3) prejudice to the opposing party,
 23   (4) futility of amendment, and (5) previous opportunity to amend the complaint
 24   (“Foman factors”). Id. However, “[n]ot all of the factors merit equal weight”; prejudice
 25   to the opposing party carries the greatest weight. Eminence Capital, LLC v. Aspeon,
 26   Inc., 316 F.3d 1048, 1052 (9th Cir. 2003).
 27
 28




                                                   3
Case 2:19-cv-03962-ODW-JEM Document 79 Filed 07/20/20 Page 4 of 6 Page ID #:1468




  1                                    IV.    DISCUSSION
  2         Rule 15 provides that leave to amend should be freely given when justice so
  3   requires. Fed. R. Civ. P. 15(a)(2). However, where the Foman factors are present, the
  4   court may deny leave to amend. In re W. States, 715 F.3d at 738. The Court may deny
  5   leave to amend based on any one factor. Cf. Eminence Capital, 316 F.3d at 1502
  6   (“[A]bsent . . . a strong showing of any of the . . . Foman factors, there exists a
  7   presumption under Rule 15(a) in favor of granting leave to amend.”) (demonstrating
  8   that a showing of prejudice or a strong showing of any of the remaining Foman factors
  9   may warrant denying leave to amend). But, here, the Court addresses both prejudice to
 10   the opposing party and undue delay.
 11         A. Prejudice to the Opposing Party
 12         Of all the factors to consider, “prejudice to the opposing party requires the
 13   greatest consideration.” Eminence Capital, 316 F.3d at 1052. Stambanis argues that
 14   the additional expense of litigating new claims is not prejudicial to TBWA. (Reply 2,
 15   ECF No. 55). However, the Ninth Circuit has held to the contrary. In Jackson v. Bank
 16   of Hawaii, the Ninth Circuit held that conducting additional discovery on new claims
 17   “[advancing] different legal theories and [requiring] proof of different facts” prejudices
 18   the non-moving party. 902 F.2d 1385, 1387 (9th Cir. 1990). There, the plaintiff sought
 19   leave to amend his complaint to add RICO claims. Id. The Ninth Circuit explained that
 20   “putting the defendants ‘through the time and expense of continued litigation on a new
 21   theory, with the possibility of additional discovery, would be manifestly unfair and
 22   unduly prejudicial.’” 902 F.2d 1385, 1388 (9th Cir. 1990) (quoting Troxel Mfg. Co. v.
 23   Schwinn Bicycle Co., 489 F.2d 968, 971 (6th Cir. 1973)). Thus, the court denied the
 24   plaintiff’s motion for leave to amend. Id. at 1387–88 (citation omitted).
 25         Here, Stambanis seeks to amend her complaint to include new claims for
 26   disability discrimination and related claims. Like in Jackson, Stambanis’s proposed
 27   claims rest on different legal theories than the claims asserted in her SAC and require
 28   the addition of new factual allegations not previously pleaded. (See Mot.) If the Court




                                                  4
Case 2:19-cv-03962-ODW-JEM Document 79 Filed 07/20/20 Page 5 of 6 Page ID #:1469




  1   were to grant Stambanis’s Motion, TBWA would have to expend more time and incur
  2   additional litigation costs to conduct additional discovery. Accordingly, granting
  3   Stambanis leave to amend her complaint for a third time will prejudice TBWA.
  4            Although the Court may deny the Motion on this basis alone, it also considers
  5   undue delay.
  6         B. Undue Delay
  7
               The Ninth Circuit has described two scenarios where a court may find undue

  8
      delay.     See Jackson, 902 F.2d at 1388.       One aspect of the issue is whether an

  9
      “amendment . . . would produce an undue delay in the litigation.” Id. at 1387. The

 10
      second aspect is whether the plaintiff unduly delayed filing her amendment. See id. at

 11
      1387–89. The court in Jackson explained that, “relevant to evaluating the delay issue

 12
      is whether the moving party knew or should have known the facts and theories raised

 13
      by the amendment in the original pleading.” Id. at 1388. The Ninth Circuit has noted

 14
      that, “late amendments to assert new theories are not reviewed favorably when the facts

 15
      and the theory have been known to the party seeking amendment since the inception of

 16
      the cause of action.” Acri v. Int’l Ass’n of Mach. & Aerospace Workers, 781 F.2d 1393,

 17
      1398 (9th Cir. 1986) (citations omitted). See Jackson, 902 F.2d at 1388. (affirming

 18
      denial of leave to amend in part because plaintiff did not cite “new facts or theories

 19
      gleaned from the discovery period” to justify delay.)

 20
               Here, Stambanis seeks to add factual allegations in her proposed TAC detailing

 21
      events that happened to her during her employment in 2016. (See Mot.) Thus, these

 22
      facts arose before Stambanis filed her SAC in 2019, yet she failed to include any claims

 23
      for disability related discrimination. (See SAC.) Stambanis argues that the proposed

 24
      amendments reflect facts uncovered during her investigation and discovery that were

 25
      not known at the time she filed her SAC. (Reply 3.) However, the only fact Stambanis

 26
      claims she discovered was that TBWA’s leadership was upset that Stambanis did not

 27
      marry her partner and negotiated terms of the Letter Amendment. (Mot 10.) The lack

 28
      of knowledge for this singular fact should not have precluded her from raising




                                                  5
Case 2:19-cv-03962-ODW-JEM Document 79 Filed 07/20/20 Page 6 of 6 Page ID #:1470




  1   disability-related claims in prior complaints; furthermore, this fact appears to be
  2   unrelated to the claims she wishes to add. Although discovery may have uncovered
  3   specific facts related to her proposed claims, given that the facts arose before Stambanis
  4   filed her SAC, she had sufficient information to have filed her proposed claims earlier
  5   without the recently discovered factual allegations. Accordingly, the Court finds that
  6   Stambanis unnecessarily delayed seeking to assert these new claims.
  7         The Court notes that Stambanis is correct in pointing out that delay alone is
  8   insufficient to establish undue delay, and that bad faith or prejudice must also exist.
  9   (Reply 3). See U.S. v. Webb, 655 F.2d 977, 980 (9th Cir. 1981). However, in the
 10   discussion above, the Court already established that granting leave to amend here would
 11   prejudice TBWA. As delay and prejudice both exist, the Court finds that this factor has
 12   been met.
 13         As the court has found amending would cause prejudice and undue delay,
 14   granting leave to amend is not appropriate.          Stambanis has already had two
 15   opportunities to amend her complaint. Accordingly, the Court denies Stambanis’s
 16   Motion.
 17                                    V.     CONCLUSION
 18         For the foregoing reasons, the Court DENIES Stambanis’s Motion for Leave to
 19   Amend. (ECF No. 51.)
 20
 21         IT IS SO ORDERED.
 22
 23         July 20, 2020
 24
 25                                         ____________________________________
 26                                            OTIS D. WRIGHT, II
                                             UNITED STATES DISTRICT JUDGE
 27
 28




                                                  6
